Case 1:20-cv-01710-BAH Document 9-7 Filed 06/26/20 Page 1 of 2




Exhibit D
          Case 1:20-cv-01710-BAH Document 9-7 Filed 06/26/20 Page 2 of 2
OTF Board Resolution to add CEO job responsibilities to President Laura Cunningham's responsibilities




       Resolution to add CEO job responsibilities to President Laura Cunningham's
                                    responsibilities

                                              June 17, 2020



Whereas,​ OTF corporate bylaws Article 7.0 provides:

The Officers of the Corporation shall be the … Chief Executive Officer (“CEO”)...;


Whereas,​ OTF corporate bylaws Article 7.1 provides:

Officers shall be elected by majority vote of the Board of Directors at a duly called meeting at
which a quorum is present…;

Whereas,

Libby Liu resigned from her position as CEO of OTF;

A quorum of Directors of the Open Technology Fund, a District of Columbia nonprofit
corporation, at a duly called and assembled emergency meeting, pursuant to the District of
Columbia Nonprofit Corporation Act of 2010, as amended, and OTF’s Bylaws, adopted by
unanimous quorum the following:

It is ​RESOLVED​ that the ​CEO job responsibilities will be added to President Laura
Cunningham's responsibilities for the period beginning with CEO Liu's separation from the
corporation and the appointment of a full-time CEO for the OTF Corporation.

Members of the Open Technology Fund Board of Directors:

Witnessed and Recorded by:



_______________________________                                    June 17, 2020
                                                                   _______________________

Lauren Turner, OTF Secretary                                               Date

                                                                                                        1
